DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 11 May 2021 in which claims 1, 7, 9, 14 and 19 were amended to change the scope and breadth of the claims.
	Claims 1-4, 7-10, 13-16 and 19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections
Applicant’s amendment, filed 11 May 2021, with respect to the objection of claims 1, 7, 9, 14 and 19, has been fully considered and is persuasive. The claims as amended recite “wherein the step of administering the composition comprises” as suggested. The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The objection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections.
Claim Objections
Claims 1, 7, 9, 10, 14 and 19 are objected to because of the following informalities: The recitation “Neoandrographolide” should be “neoandrographolide”. Each claim should only contain one capital letter. Appropriate correction is required.
“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01 (m).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7-10, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103766901, human translation cited in PTO-892) and further in view of Subramanian et al. (Pharmaceutical Biology, 2008, vol. 46, no. 11, pp. 772-780, cited in previous Office Action), Zhao et al. (Phytochemical Analysis, 2002, vol. 13, pp. 222-227, cited in PTO-892) and Nair et al. (J. Basic Clin Pharma., 2016, vol. 7, pp. 27-31, cited in previous Office Action).  
	Chen et al. teach a pharmaceutical composition comprising neoandrographolide (claim 1). Chen et al. teach administering 50-150 mg/kg neoandrographolide daily (p.2, Summary of invention, table on page 7 of original document). Chen et al. teach testing the effects of neoandrographolide in a mouse animal model, wherein the neoandrographolide was observed to reduce blood sugar levels (abstract, p.2, Summary of invention, figure 9; p.5, Experimental result). Chen et al. teach the composition further reduced body weight and serum cholesterol (abstract). Chen et al. teach the pharmaceutical composition further comprises fillers, disintegrates and lubricants (i.e. additives, carriers, diluents or excipients), (claims 4-6). Chen et al. teach administering the composition for 10 weeks (p.5). 
	While Chen et al. teach the use of neoandrographolide for lowering blood sugar, Chen et al. do not expressly disclose the subject has type 2 diabetes (instant claim 1).
Subramanian et al. is concerned with the effects of a 20% v/v ethanol extract of dried leaves of Andrographis paniculata (abstract, and p.773, Plant Preparation). Subramanian et al. teach 500 mg/kg and 1000 mg/kg, p.o. Andrographis paniculata extract exhibited antidiabetic, hypolipidemic and antioxidant properties in adult streptozotocin-nicotinamide type 2 diabetic rats (p.779, fourth paragraph). Subramanian et al. teach Andrographis paniculata contains andrographolide as a major active principle (abstract). Subramanian et al. teach administering 500 mg/kg, p.o. for 21 days of A. paniculata extract to type-2 diabetic rat model. Subramanian et al. teach the 1000 mg/kg extract normalized glutathione (GSH) A. paniculata extract had an antidiabetic effect, as supported by the effects on serum glucose levels, significant reductions in cholesterol, triglyceride, and serum free fatty acid (as a therapeutic option for the treatment of diabetes associated with derangements in lipid metabolism) (p.779, first paragraph). Subramanian et al. teach the extract increased liver glycogen levels, thereby improving glucose homeostasis, and significantly increase all liver antioxidant parameters, including GSH. Subramanian et al. conclude the antidiabetic activity is the result of an extra pancreatic mechanism (p.779, third paragraph). 
Zhao et al. teach isolating andrographolide, deoxyandrographolide, and neoandrographolide from a 40% v/v ethanol extract of Andrographis paniculata. 
Nair et al. teach a formula for translating doses between species and estimating a “starting dose for clinical trials” (abstract). Nair et al. teach the human equivalent dose is calculated by multiplying the animal dose (mg/kg) by the quotient of (animal Km/human Km), see equation 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising neoandrographolide to a subject with type 2 diabetes. 
One having ordinary skill in the art would have known from Zhao et al., that the ethanol extract of A. paniculata of Subramanian contains both andrographolide and neoandrographolide.
One having ordinary skill in the art would have been motivated to administer a composition comprising neoandrographolide to a subject having type 2 diabetes because Chen et al. teach 50-150 mg daily neoandrographolide was effective in reducing blood sugar levels, body weight and serum cholesterol while Subramanian et al. found a neoandrographolide-containing composition (i.e. A. paniculata extract) had both potent hypolipidemic effects, and antidiabetic properties. Subramanian et al. found 500 mg/kg 
The ordinary artisan would have had a reasonable expectation of success because neoandrographolide as the only active ingredient was effective in reducing blood sugar levels in an animal model, and a neoandrographolide-containing composition with other structurally similar active andrographolide derivatives was effective in reducing blood sugar levels in a type 2 diabetic animal model. 
Even if the extract did not contain neoandrographolide, it still would have been obvious to try to use neoandrographolide to treat type 2 diabetes because andrographolide and neoandrographolide are structurally similar, and both lower blood glucose levels. The skilled artisan would have had a reasonable expectation of success in administering neoandrographolide to lower blood glucose levels in a type 2 diabetic patient because the structurally similar andrographolide, did lower blood glucose levels in a type 2 diabetic animal model. The art of record shows they are both structurally similar and functionally similar. Thus, it would have been obvious to try to use neoandrographolide on the same patient population successfully treated with andrographolide. 
See MPEP 2144.09, I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”. 
With respect to the dosage, both Chen et al. and Subramanian et al. teach dosages in overlapping ranges with each other. Chen et al. teach administering 50-150 mg/kg neoadrographolide/day, while Subramanian et al. teach administering 500mg/kg or 1,000 mg/kg neoandrographolide-containing composition per day. One having ordinary skill in the art would have routinely optimized the dosage administered based on the kg weight of the animal, and converted it depending on the subject. A 50-150 mg/kg dose of neoandrographolide is equivalent to 4-12 mg/kg human equivalent dose.
m/human Km), see equation 2. The value for human Km is 37. The value for animal Km is 3. For example, a 50 mg/kg dose is multiplied by (3/37), which gives 4 mg/kg. 
One having ordinary skill in the art would have routinely optimized the dosage, because the calculation/conversion taught by Nair et al. is intended to estimate “a starting dose for clinical trials”. Furthermore, a dose of 0.5 mg/kg, a dose of 0.625 mg/kg, and 1.25 mg/kg as instantly claimed are close to the 4 mg/kg amount suggested as a starting dose using the equation of Nair. 
See MPEP 2144.05, I, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”. 
See MPEP 2144.05, II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."”. 
Thus, the range of neoandrographolide taught by Chen et al. in terms of human equivalent dose lies within the range recited in instant claims 1 and 19.
The recitation “to lower a fasting blood glucose level” in instant claim 2 is an intended use of the composition. The same rational applies to instant claims 3, 4, 9 and 14-16. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive. 
Applicant contends “it is impossible for those skilled in the art to identify that Chen’s compound is the same as the compound in this application” (p.9, Remarks 05/11/2021). 

Applicant has pointed to the only chemical structure by Chen et al.: 
    PNG
    media_image1.png
    290
    245
    media_image1.png
    Greyscale
(paragraph [0012]). 
The above structure appears to contain a typographical error. Specifically, it appears to contain an extraneous hydroxyl group circled here: 
    PNG
    media_image2.png
    290
    245
    media_image2.png
    Greyscale
. The derivative contains a glucose moiety, which is unique to neoandrographolide, lending support to the evidence that the compound of Chen et al. is neoandrographolide. Furthermore, the derivative contains a double bond in the lactone ring, like neoandrographolide. Andrographolide does not contain a glucose moiety or a double neoandrographolide to lower blood sugar, body weight and serum cholesterol.
Chao et al. disclose the structure of 9 andrographolide derivatives isolated from A. paniculata in Figure 1. Only neoandrographolide contains a glucose moiety. Furthermore, neoandrographolide contains a double bond at the same position as the molecular formula illustrated in Chen et al. See Cao et al. (Chinese Medicine, 2010, vol. 5, 15 pages, cited in PTO-892). 

Applicant further contends one having ordinary skill in the art could not extrapolate the glucose lowering effect observed in the obese mouse model of Chen et al. to a type 2 diabetic mouse model because the pathogenesis of an obese mouse is different than that of a type 2 diabetic mouse. 
The above arguments have been carefully considered but are not persuasive because the extract used in Subramanian et al. is an ethanol extract of A. paniculata, and contains neoandrographolide as taught by Zhao et al. It is additionally noted that Chao et al. (Chinese Medicine, 2010, vol. 5, 15 pages) also teach the active compounds of A. paniculata, including neoandrographolide, are extracted with ethanol or methanol from the whole plant, leaf and stem (see p.1, last paragraph). 
The obviousness rejection has been modified to include the teaching of Zhao et al. 

Applicant argues Subramanian et al. only recognized andrographolide as the main active ingredient in the ethanol extract, and therefore only recognized andrographolide as having blood glucose lowering effect in type 2 diabetes. 
While it is true that Subramanian et al. only tested andrographolide from the extract, it does not mean that the extract only contained andrographolide. As explained above, the extract also contained neoandrographolide. Even if the extract did not contain neoandrographolide, it still would have been obvious to try to use neoandrographolide to treat type 2 diabetes because andrographolide and and both lower blood glucose levels. The skilled artisan would have had a reasonable expectation of success in administering neoandrographolide to lower blood glucose levels in a type 2 diabetic patient because the structurally similar andrographolide, did lower blood glucose levels in a type 2 diabetic animal model. The art of record shows they are both structurally similar and functionally similar. Thus, it would have been obvious to try to use neoandrographolide on the same patient population successfully treated with andrographolide. 
See MPEP 2144.09, I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”. 

Applicant also contends the prior art does not teach administering neoandrographolide at a dose of 0.5 mg/kg. In addition, Applicant argues there is no reason to adjust the dosage of the andrographolide derivative of Chen et al. to be lower than the amount instantly claimed.
	The above argument is not found persuasive. As explained in the modified rejection above, the calculation/conversion of Nair et al. is designed to give the skilled artisan a “starting dose” when translating doses between species. The skilled artisan would clearly understand to optimize the dosage, because the converted dosage is only a “starting dose”. 
See MPEP 2144.05, II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623